DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

          A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 15, 2022 has been entered.

Response to Arguments

           Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that Guo does not disclose or suggest the claims as amended, including "transmit pre-defined uplink signaling with a set of uplink beams indicated by the downlink triggering signaling." The new claims specify that the downlink triggering signaling is invoked at a base station. Guo does not envisage a situation in which the base station invokes the new transmission of uplink pilot signals by the user equipment for a new selection of base station receiving beams for receiving uplink transmissions by the user equipment. Accordingly, the prior art does not disclose or suggest transmit pre-defined uplink signaling with a set of uplink beams indicated by the downlink triggering signaling. 
            In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the base station invokes the new transmission of uplink pilot signals by the user equipment for a new selection of base station receiving beams for receiving uplink transmissions by the user equipment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed below in the rejection, Examiner submits that Guo teaches the limitation of the downlink triggering signaling being invoked at a base station (Paragraphs 0105 – 0106).

           Applicants submit that the limitation "in response to receiving downlink triggering signaling invoked at a base station, transmit pre-defined uplink signaling with a set of uplink beams indicated by the downlink triggering signaling; receive a reply to the pre-defined uplink signaling, wherein the reply identifies one or more of the uplink beams; and send uplink data on the identified one or more of the uplink beams." This is not disclosed or suggested by the prior art. Therefore, independent claims 37, 45, and 49 are patentable and should be allowed.
           Examiner submits that the remarks do not provide any specific reasons as to why Guo does not teach the cited limitation.  As discussed below in the rejection, Guo teaches of the limitation "in response to receiving downlink triggering signaling invoked at a base station, transmit pre-defined uplink signaling with a set of uplink beams indicated by the downlink triggering signaling; receive a reply to the pre-defined uplink signaling, wherein the reply identifies one or more of the uplink beams; and send uplink data on the identified one or more of the uplink beams." Therefore, the rejection of claim 1 is determined to be proper and is, therefore, maintained.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claims 37, 39, 42, 45 – 46, 49, 51 and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al (US 2017/0026102).

             Re claims 37, 45 and 49, Guo teaches of an apparatus comprising: at least one processor (processor, Paragraph 0218); and at least one non-transitory memory (computer-readable memory, Paragraph 0219) storing instructions that, when executed by the at least one processor (Paragraphs 0218 – 0219), cause the apparatus at least to: in response to receiving downlink triggering signaling invoked at a base station (downlink signal transmitted by the base station, Paragraphs 0105 – 0106), transmit pre-defined uplink signaling (uplink access signals, Paragraph 0106) with a set of uplink beams (8 UL beams, time domain positions 8-15, Table 1, Paragraph 0106) indicated by the downlink triggering signaling (downlink signal, Paragraph 0106); receive a reply to the pre-defined uplink signaling, wherein the reply identifies one or more of the uplink beams (the BS detects the uplink access signal with optimal quality at time position 14 (uplink beam 6 as shown in Table 1), Paragraph 0107); and send the uplink data on the identified one or more of the uplink beams (uplink data using the optimal uplink beam, Paragraph 0107). 

             Re claims 39 and 51, Guo teaches of wherein the downlink triggering signaling indicates one or more subsets of user equipment beams (8 UL beams, time domain positions 8-15) from among at least two predefined subsets of all possible user equipment beams for uplink data (multiple sets of 8 UL beams, Table 1).

             Re claims 42, 46 and 54, Guo teaches of wherein the pre-defined uplink signaling comprises an uplink beam reference signal (uplink access signal, Table 1).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 40 and 52 rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nabetani et al (US 2017/0273092).

              Re claims 40 and 52, Guo teaches all the limitations of claims 39 and 51 except of wherein: at least one of the predefined subsets define multiple orthogonal beams; and at least one other of the predefined subsets define multiple spatially adjacent beams.
               Nabetani teaches of multiple spatially orthogonal beams (Paragraphs 0044 -0045 and Fig. 1).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the have at least one of the predefined subsets define multiple orthogonal beams; and at least one other of the predefined subsets define multiple spatially adjacent beams for low interference among users.

             Claims 41 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Chen et al (US 2014/0314007).
 
              Re claims 41 and 53, Guo teaches all the limitations of claims 37 and 49 except of wherein the downlink signaling is scrambled with a scrambling identity (ID) to enable the UE to blind decode the downlink signaling using the scrambling ID.
              Chen teaches of downlink signaling is scrambled with a scrambling identity (ID) to enable the UE to blind decode the downlink signaling using the scrambling ID (Paragraph 0090).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the have the downlink signaling scrambled with a scrambling identity (ID) for enabling each UE to blind decode the downlink signaling using their own scrambling ID for avoiding decoding errors.

           Claims 43 – 44, 47 – 48 and 55 – 56 are rejected under 35 U.S.C. 103 as being unpatentable Guo in view of Pi (US 9,351,288).

            Re claims 43, 47 and 55, Guo teaches all the limitations of claims 37, 45 and 49 except of wherein the predefined uplink signaling is sent in a predefined subframe and multiplexed with predefined uplink signaling from multiple other UEs that are similarly triggered to send respective predefined uplink signaling.
            Pi teaches of predefined uplink signaling is sent in a predefined subframe and multiplexed (multiplexed as shown in Fig.11) with predefined uplink signaling from multiple other UEs (#115, #115, Figures 1 and 11) that are similarly triggered to send respective predefined uplink signaling (Figures 7 A and 11).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the have the pre-defined signaling from multiple UEs triggered for uplink beam selection protocol received multiplexed in a predefined subframe for improved and efficient transmission.

            Re claims 44, 48 and 56, Guo teaches all the limitations of claims 37, 45 and 49 as well as the communication system is directed to an LTE system (Paragraph 0002). However, Guo does not specifically teach of wherein the method is performed by a network radio access node operating with a 5G mmWave radio access technology.
            Pi teaches of a network radio access node operating with a 5G mmWave radio access technology (Col 1, Lines 30 - 43).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the have the network radio access node operating with a 5G mmWave radio access technology to satisfy the explosive growth of data traffic.

Allowable Subject Matter

            Claims 38 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633